DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed July 16, 2019, claiming the benefit of US Provisional Application 62/699,635, filed July 17, 2018, and as a continuation-in-part of US Patent Application 16/167,344, filed October 22, 2018, now US Patent 10,950,133, which is a continuation of US Patent Application 14/796,218, filed July 10, 2015, now US Patent 10,109,201, which claims the benefit of US Provisional Application 62/136,329, filed March 20, 2015.  The application contains Claims 1-21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-9, 11, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 9,349,223 B1) in view of Lundsgaard et al. (US 2014/0195100 A1).
Palmer teaches, according to claim 1, a vehicle monitoring system comprising: 
a plurality of vehicle monitoring devices individually configured to communicate with circuitry of a respective one of a plurality of vehicles being monitored by the vehicle monitoring system, to receive vehicle information regarding the one vehicle from the circuitry of the one vehicle at a plurality of moments in time, and to output a plurality of messages externally of the vehicle monitoring device at a plurality of moments in time (Palmer, at least col. 3, lines 9-16, “As depicted in FIG. 2, an independent user computing device 22 may be connected to the transceiver 20 using a communications cable 24. A user 30a communicates through the cable 24, which communication is typically used for configuring the transceiver 20, as often such transceivers are not configured wirelessly. Other users 30b and 30c communicate with the transceiver 20 through wireless computing devices 22, such as smart phones or tablets.”).
Palmer further teaches that the in-vehicle transceiver can communicate vehicle information to a central server (Palmer, at least col. 4, line 56ff.), and that the monitoring devices can communicate with the server regarding detected vehicles (Palmer, at least col. 3, line 52ff.).  Palmer does not expressly teach, where Lundsgaard et al. teaches, wherein the messages from the vehicle monitoring devices include the vehicle information being monitored by the vehicle monitoring system, and a management device configured to receive the messages and the vehicle “An apparatus and method for monitoring a vehicle. Some embodiments include: capturing and securely storing OBD and location data from the vehicle, maintaining the data on storage in control of a user for a user-specified amount of time, securely transmitting the stored data to an internet-based server, storing the data on the internet server and processing the data for retrieval, retrieving the data from the internet server for display via a web server or specialized application, and performing remote diagnostics in the vehicle based on the VIN. Some embodiments include extracting a make and model of the vehicle from the VIN; wirelessly transmitting the make and model to a server; wirelessly receiving, from the server, a particular set of on-board-diagnostic (OBD) queries to perform to determine whether any abnormal measurements exist for this make and model; and executing a plurality of queries from the particular set of OBD queries.”; and para. [0041], “FIG. 1 is a schematic drawing of system 100 that shows the architectural elements of the invention, according to some embodiments. In some embodiments, the first element is a vehicle 110 with an onboard monitoring system and connector to that system such as the OBD II port. The second element is hardware 120 which includes two parts. In some embodiments, the first part is a physical connection to the OBD II port 122 on the vehicle, and the second part is the storage and communication device 124, such as a smartphone (generally herein storage and communication device 124 will be referred to as smartphone 124, however in other embodiments of each instance, a tablet computer, laptop computer, or the like will substitute for, or supplement, a smartphone for device 124), that is linked with the physical connection 122 (for example, via a wireless connection using 802.11 or Bluetooth.RTM. protocols, or via a wired connection such as a USB or serial cable, or via other suitable means), and which can communicate with the aggregating element 140 across a telecommunications medium 99 that includes wireless and/or internet links… The last element is the aggregating element 140 which communicates with the smartphone 124, and from which a user can query for aggregated information. Typically, aggregating element 140 is a server with a connection to the internet, with data-storage capability, with computation capability, and with web-server capability.”).  It would have been obvious to incorporate the teaching of Lundsgaard et al. into the system of Palmer for the purpose of further processing retrieved vehicle information and making said retrieved vehicle information readily available to potential users, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, the communication includes the vehicle information (Palmer, at least claim 2, “…the vehicle specific information includes at least one of the following items: VIN, calibration identifiers, model numbers, part numbers, vehicle sensor data, vehicle codes, vehicle parameters, dealer stock numbers, battery voltage levels, odometer readings, engine hours, oil life, service interval information, average speed, fuel economy information, trouble codes, service related information, operational state, GPS coordinates or vehicle location.”).

Regarding claim 3, the vehicle information indicates an issue with respect to the vehicles, and wherein the management device is further configured to generate the communication to include information regarding the issue and to output the communication to the recipient party who is responsible for addressing the issue of the vehicles (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 4, the vehicle information indicates an issue with respect to the vehicles, and wherein the management device is further configured to generate the communication to include information regarding the issue and to output the communication to the recipient party who is responsible for assuring that the issue has been addressed (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 5, the management device is configured to process the vehicle information to identify an issue with respect to the vehicles which needs to be addressed and to generate the communication to include information regarding the issue (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 6, the management device is configured to output the communication to the recipient party who is responsible for addressing the issue of the vehicles (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 7, the management device is further configured to generate and store an action item to be performed at a moment in time in the future to determine whether the issue of the vehicles has been addressed (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 8, the management device is configured to process the vehicle information at the moment in time in the future in accordance with the action item to determine whether the issue of the vehicles has been addressed (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 9, the communication is an initial communication and the management device is configured to generate and output another communication to another recipient party as a result of the issue of at least one of the vehicles not being addressed at the moment in time in the future, and wherein the another recipient party is responsible for assuring that the issue of the “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 11, the management device is configured to execute a plurality of different events at a plurality of moments in time, and wherein the management device processes the vehicle information during the execution of an individual one of the events to identify the vehicles having a respective one of a plurality of different issues (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 14, the executions of the events specify respective moments in time in the future for the respective different issues of the vehicles to be addressed (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 16, the management device is configured to use the vehicle information to generate a list of the vehicles being monitored which have an issue which needs to be addressed (Palmer, at least claim 10, “…the device transmits battery voltage, trouble codes, vehicle service related information, operational state, or other vehicle data to an external server for vehicle maintenance or service tracking purposes.”).

Regarding claim 17, the management device is configured to generate a vehicle information database comprising status information regarding a plurality of parameters of the vehicles being monitored, an event database comprising different sets of programming instructions to process the status information of the vehicles being monitored, and an event queue database comprising a plurality of lists of vehicles having respective different issues which need to be addressed as a result of the processing of the status information (Lundsgaard et al., at least Abstract, “An apparatus and method for monitoring a vehicle. Some embodiments include: capturing and securely storing OBD and location data from the vehicle, maintaining the data on storage in control of a user for a user-specified amount of time, securely transmitting the stored data to an internet-based server, storing the data on the internet server and processing the data for retrieval, retrieving the data from the internet server for display via a web server or specialized application, and performing remote diagnostics in the vehicle based on the VIN. Some embodiments include extracting a make and model of the vehicle from the VIN; wirelessly transmitting the make and model to a server; wirelessly receiving, from the server, a particular set of on-board-diagnostic (OBD) queries to perform to determine whether any abnormal measurements exist for this make and model; and executing a plurality of queries from the particular set of OBD queries.”; and para. [0041], “FIG. 1 is a schematic drawing of system 100 that shows the architectural elements of the invention, according to some embodiments. In some embodiments, the first element is a vehicle 110 with an onboard monitoring system and connector to that system such as the OBD II port. The second element is hardware 120 which includes two parts. In some embodiments, the first part is a physical connection to the OBD II port 122 on the vehicle, and the second part is the storage and communication device 124, such as a smartphone (generally herein storage and communication device 124 will be referred to as smartphone 124, however in other embodiments of each instance, a tablet computer, laptop computer, or the like will substitute for, or supplement, a smartphone for device 124), that is linked with the physical connection 122 (for example, via a wireless connection using 802.11 or Bluetooth.RTM. protocols, or via a wired connection such as a USB or serial cable, or via other suitable means), and which can communicate with the aggregating element 140 across a telecommunications medium 99 that includes wireless and/or internet links… The last element is the aggregating element 140 which communicates with the smartphone 124, and from which a user can query for aggregated information. Typically, aggregating element 140 is a server with a connection to the internet, with data-storage capability, with computation capability, and with web-server capability.”).

Regarding claim 18, 18. The system of claim 1 wherein the vehicle information includes error codes which were generated by the vehicles, and the management device is configured to generate the communication to include information regarding one of the error codes (Palmer, at least claim 2, “…the vehicle specific information includes at least one of the following items: VIN, calibration identifiers, model numbers, part numbers, vehicle sensor data, vehicle codes, vehicle parameters, dealer stock numbers, battery voltage levels, odometer readings, engine hours, oil life, service interval information, average speed, fuel economy information, trouble codes, service related information, operational state, GPS coordinates or vehicle location.”).

Regarding claim 19, the vehicle information includes information regarding the last time the vehicle was started (Palmer, at least claim 2, “…the vehicle specific information includes at least one of the following items: VIN, calibration identifiers, model numbers, part numbers, vehicle sensor data, vehicle codes, vehicle parameters, dealer stock numbers, battery voltage levels, odometer readings, engine hours, oil life, service interval information, average speed, fuel economy information, trouble codes, service related information, operational state, GPS coordinates or vehicle location.”).

Regarding claim 21, the vehicle information includes information regarding a voltage of a battery of a vehicle, and wherein the management device is configured to compare the voltage of the battery of the vehicle with a threshold voltage, and to generate the communication to indicate that the voltage of the battery of the vehicle is low as a result of the comparison (Palmer, at least col. 4, line 56ff., “Because the transceiver 20 includes wireless communications capabilities, including embodiments in which the transceiver is capable of multiple types of wireless communications, the transceiver may be configured to communicate vehicle operational information to a central server. For example, the transceiver 20 might read tire pressure information along with battery or voltage levels and odometer information and periodically connect to a central server and transmit that information to the server. This information could then be used by the server to help track vehicle health and maintenance. The server could monitor this information and automatically notify technicians that a vehicle battery is running low or that a tire needs to be inflated or even that the vehicle needs an oil change. There are many possible uses for this information by the server.”).

Allowable Subject Matter
Claims 10, 12-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665